Citation Nr: 1227363	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-16 247 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an extraschedular rating for the service-connected chip fracture of the right ankle with lateral instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1991 to December 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran provided testimony at a March 2009 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

This matter was previously before the Board in May 2009 and July 2010.  In the May 2009 decision, the Board denied the claim for an increased rating on a schedular basis and remanded the issue of entitlement to an extraschedular evaluation for referral to the Director of Compensation and Pension Service (C&P).  In July 2010, the Board again remanded the issue of entitlement to an extraschedular evaluation.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  VA Director of Compensation and Pension Service (C&P) denied an extraschedular rating for the Veteran's service-connected chip fracture of the right ankle with lateral instability.

2.  The evidence of record does not show that the Veteran's service-connected chip fracture of the right ankle with lateral instability results in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards; the disability has not necessitated frequent hospitalizations, nor has it caused marked industrial impairment.

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent on an extraschedular basis for a chip fracture of the right ankle with lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Compliant notice was sent in April 2004 and July 2008 letters and the claim was readjudicated, most recently in a November 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Regarding the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, as well as VA outpatient and private treatment records, afforded the Veteran VA examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Additionally, the Board finds that a new examination is not necessary, as the current record is sufficient and adequate to determine whether the Veteran's service-connected chip fracture of the right ankle with lateral instability disability is so severe as to result in an exceptional or unusual disability picture causing marked interference with employment or requiring frequent hospitalization.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Legal Criteria

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Floyd v. Brown, 9 Vet. App. 88 (1996); Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board referred the issue in the prior remands.  See May 2009 and July 2010 Board remands.     

Discussion

The Veteran is in receipt of a 10 percent schedular rating for his chip fracture of the right ankle with lateral instability disability.  For consideration in this decision is whether extra-schedular compensation is warranted.

In January 2004, during the course of private treatment, the Veteran complained of pain and weakness in his ankle.  Upon examination, Dr. R.Z. diagnosed severe chronic ankle sprain.  Dr. R.Z noted that the Veteran worked in a postal service warehouse.  The treatment record does not provide an indication that the Veteran's disability has resulted in any period of hospitalization for related symptoms, or that the disability has been the cause of any interference with employment.      

In February 2004, the Veteran underwent a private Magnetic Resonance Imagining (MRI) of the right ankle, resulting in a diagnosis of a mild sprain to the anterior syndesmosis and thinning with trace surrounding edema along the anterior talofibular ligament, consistent with probable previous trauma.  The treatment record does not provide an indication that the Veteran's disability has resulted in any period of hospitalization for related symptoms, or that the disability has been the cause of any interference with employment.      

In March 2004, during the course of private treatment, the Veteran complained of right ankle pain.  Dr. R.Z noted that the Veteran worked in a postal service warehouse.  The treatment record does not provide an indication that the Veteran's disability has resulted in any period of hospitalization for related symptoms, or that the disability has been the cause of any interference with employment.      

In April 2004, the Veteran underwent a VA examination, during which he reported that his daily activities, such as prolonged standing and exertion, were very limited due to his right ankle pain.  In a September 2004 addendum to the April 2004 VA examination report, prepared after the claims folder was reviewed, the VA examiner noted that all of the Veteran's complaints during the examination were related to the left ankle.  The examiner did not provide a diagnosis pertaining to the right ankle.  

VA outpatient treatment records dated from September 2004 through November 2004 do not demonstrate that the Veteran's right ankle disability has resulted in any period of hospitalization for related symptoms, or that the disability has been the cause of any interference with employment.   

A December 2004 VA outpatient treatment record shows the Veteran reported chronic ankle pain and requested Family Medical Leave Act (FMLA) paperwork, so that he could turn it into his employer, the U.S. Postal Service.  He further reported that his ankle flares about once a month which necessitates that he get off of his feet for approximately two to three days until the swelling subsides.  

VA outpatient treatment records dated from April 2005 through January 2006 do not demonstrate that the Veteran's right ankle disability has resulted in any period of hospitalization for related symptoms, or that the disability has been the cause of any interference with employment.   

A January 2007 VA outpatient treatment record shows the Veteran reported chronic right ankle pain.  At the time, the Veteran indicated that he worked for the postal service and would like to have two to three days off from work when his right ankle swelled.  

In June 2008, the Veteran underwent a VA examination, in which the examiner diagnosed a chip fracture of the right ankle with chronic lateral instability.  At the time, the Veteran reported that his right ankle had progressively worsened since 2004.  Specifically, the Veteran complained of increased pain with weight bearing for greater than four hours.  He also complained of some instability of the ankle in the context of general walking.  The Veteran reported that he used an ankle brace, as well as pain medication three times per day.  He denied any incapacitating episodes within the past year, as well as any impediment to his activities of daily living.  He reported that he was a full-time employee of the U.S. Postal Service, however, stated that he experienced pain and swelling of his lower extremities, which interfered with his ability to work.  The examiner noted that the complaints of pain and swelling of the lower extremities were not related to the service-connected right ankle disability.     

In a July 2008 statement, the Veteran reported that he experienced difficulty working a 40 hour per week work schedule.  He stated that his job requirements include long periods of standing, and as a result, his right ankle swelled, resulting in incapacitation which required him to go home and elevate his foot.  He further reported that he missed "several days of work" due to his right ankle condition.  

VA outpatient treatment records dated from December 2008 through January 2009 do not demonstrate that the Veteran's right ankle disability has resulted in any period of hospitalization for related symptoms, or that the disability has been the cause of any interference with employment.   

In a March 2009 hearing before the Board, the Veteran testified that he experienced difficulty performing his occupational tasks on a daily basis due to his right ankle disability; specifically, he indicated that he could not stand for the required eight hour period of time, due to the swelling of his right ankle.  The Veteran stated that he was reprimanded and given several warnings by letter throughout the year.  In addition, the Veteran also testified that he missed approximately four to five days of work per month due to his service-connected right ankle disability.  

VA outpatient treatment records dated from July 2009 through September 2009 do not demonstrate that the Veteran's disability has resulted in any period of hospitalization for related symptoms, or that the disability has been the cause of any interference with employment.  During treatment in July 2009, the examiner noted that the Veteran did not complain of pain and ambulated without assistance.     

In a September 2009 letter, the Director of C & P provided a review of the Veteran's claims file and determined that entitlement to an extraschedular evaluation for the Veteran's service-connected right ankle was not warranted as the available medical records "do not indicate that the Veteran is impaired in his ability to be gainfully employed due only to his service-connected status post chip fracture of the right ankle."  The Board remanded the claim again for consideration of whether an extraschedular evaluation was warranted under the appropriate standard provided in 38 C.F.R. § 3.321(b)(1).  

VA outpatient treatment records dated in March 2010 note the Veteran's symptoms improved significantly since wearing an ankle brace and do not demonstrate that the  disability has resulted in any period of hospitalization for related symptoms, or that the disability has been the cause of any interference with employment.  

In a September 2010 determination provided pursuant to the Board remand, the Director of C & P indicated that he reviewed the Veteran's claims file and referred to findings therein.  The Director noted an MRI report dated in February 2004 demonstrates a mild sprain.  During the April 2004 VA examination, the Veteran's activity was limited due to right ankle pain and there was diffuse tenderness of the outer tibia and fibula.  During the June 2008 VA examination, the Veteran reported that he was a full-time employee of the postal service.  While the Veteran complained of pain and swelling of both lower extremities which interfered with his ability to work, the examiner noted that such swelling was unrelated to the Veteran's right ankle condition.  The Director provided a detailed report of the objective findings demonstrated during the June 2008 VA examination.  The Director noted the Veteran's July 2008 report of difficulty working 40 hours per week due to prolonged periods of standing and that he must leave work and elevate his foot at home.  The Director considered the Veteran's March 2009 hearing testimony that he missed approximately four or five days or work per month and received warning letters related to his attendance.  A review of VA outpatient treatment records dated from 2004 through March 2010 was noted to include a December 2004 record of the Veteran's report that he needed to get off his feet for two to three days due to ankle flare-ups and a March 2010 record showing that he experienced significant improvement in symptoms since wearing an ankle brace.  

Upon review of the Veteran's claims file, the Director concluded that the evidence does not establish that the Veteran's service-connected chip fracture of the right ankle with lateral instability presents such an unusual disability picture with such related factors as chronic pain, frequent hospitalization for his symptoms, or significant impairment in his employment as to render impractical the application of the regular schedular standards.  The Director explained that some interference with employment was normal occupational impairment that may be expected from a right ankle disability.  The Director further explained that there was no evidence of marked interference, such as documentation of significant lost time or wages.  Finally, the Director explained that the Veteran's symptoms, such as pain, swelling, flare-ups, and instability, were appropriately rated under the applicable diagnostic code on a schedular basis.  The Director concluded that entitlement to an evaluation for service-connected chip fracture of the right ankle with lateral instability on an extraschedular basis was not established.  
	
Upon review of the record, the Board finds that the evidence does not support assignment of an extraschedular rating, as the evidence does not demonstrate that the service-connected chip fracture of the right ankle with lateral instability has resulted in an exceptional or unusual disability picture with such related factors as frequent hospitalization or marked interference with employment to render impractical the application of the regular schedular standards.  

Specifically, there is no evidence of frequent periods of hospitalization for related symptoms; indeed, the record does not show any hospitalization for this disability.  

Further, the preponderance of the evidence does not demonstrate that there has been marked interference with employment in excess of what is contemplated by the 10 percent schedular rating so as to render impractical the schedular rating criteria.  Private treatment records dated in January 2004 and March 2004 note the Veteran's report of pain, but the records do not demonstrate that the pain was incapacitating, as the Veteran reported that he was a full-time employee of the U.S. Postal service during such treatment, and there was no indication of days missed from work due to such disability.  The Board acknowledges that during the April 2004 VA examination the Veteran reported that his daily activities, such as prolonged standing and exertion, were very limited due to his right ankle pain.  Likewise, the Board notes the Veteran's report of right ankle pain and swelling during VA outpatient treatment in December 2004 and January 2007, as well as his request for disability paperwork so that he could have two to three days off when his ankle swelled.  However, during the June 2008 VA examination, the Veteran denied any incapacitating episodes within the past year, as well as any impediment to his activities of daily living.  He reported that he was a full-time employee of the U.S. Postal Service, and stated that he experienced pain and swelling of his lower extremities, which interfered with his ability to work.  The examiner, however, noted that the Veteran's complaints of pain and swelling of his lower extremities were not related to his service-connected right ankle disability.  

The Board notes the Veteran's July 2008 statement and March 2009 hearing testimony, in which he reported that he missed several days of work due to his right ankle condition and as a result, was reprimanded and given several warning letters throughout the year; however, the Veteran has not submitted any warning letters.  Moreover, during subsequent VA outpatient treatment in July 2009, it was noted that the Veteran did not complain of pain and ambulated without assistance.  Further, the most recent March 2010 records indicate that the Veteran's symptoms improved significantly since wearing an ankle brace.    

Indeed, the evidence of record does not demonstrate that the Veteran's service-connected chip fracture of the right ankle with lateral instability disability has been the cause of marked interference with employment, as the Veteran testified that he currently maintained a full-time position at with the U.S. Postal Service.  The Veteran complained of missing several days of work due to right ankle swelling in July 2008 and March 2009, but, there is no documentation within the claims file of any missed work or letters of reprimand for missed work.  Further, the June 2008 VA examination report shows the Veteran denied any incapacitating episodes or impediments to his daily activities during the past year.  Finally, VA outpatient treatment records, subsequent to the Veteran's March 2009 hearing testimony, actually documents improvement of the Veteran's right ankle symptomatology.     

In light of the foregoing, the Board finds that the Veteran's service-connected chip fracture of the right ankle with lateral instability disability is not manifested by an exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

ORDER

Entitlement to an extraschedular rating for chip fracture of the right ankle with lateral instability disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


